Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 10/08/2020 in which claims 1-20 were cancelled, and claims 21-40 were added has been entered of record. Currently, claims 21-40 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under 35 U.S.C. 102 (b) as being anticipated by 
Jin (U.S. Patent Publication 2009/0310415).

Claim 21. An apparatus, comprising: a memory array comprising a plurality of access lines (WL_PTs coupled to the string, Jin Fig 5A); and a controller coupled to the memory array (controller 1312 Jin Fig 29), the controller to: select a first access line or a 

Claim 22. The apparatus of claim 21, wherein, when the memory operation comprises a program operation (performing a logic high write to a first access line), the controller (controller 1312 Jin Fig 29) is to cause the first access line to be selected and the second access line to be deselected (the programmed first access line from WL_PTs coupled to the string Fig 5A is to be selected and the second access line to be deselected).

Claim 23. The apparatus of claim 21, wherein, when the memory operation comprises a read operation (when performing a read to a first access line), the controller (controller 1312 Jin Fig 29) is to cause the first access line to be deselected and the second access line to be selected (the read first access line from WL_PTs coupled to the string Fig 5A is to be deselected and the second access line to be selected).

Claim 24. The apparatus of claim 21, wherein the first access line and the second access line of the memory array are equalized to a potential that is different 

Claim 25. The apparatus of claim 21, wherein the controller (controller 1312 Jin Fig 29) is, subsequent to causing the first access line and the second access line of the memory array to be equalized, to cause the first access line or the second access line, or both, to be discharged to a ground reference potential (when the first and second line are programmed to a logic low, subsequent to programming access lines to logic high, the access lines are discharged to a ground reference potential).

Claim 26. The apparatus of claim 25, wherein the controller (controller 1312 Jin Fig 29)  is, subsequent to causing the first access line or the second access line, or both, to be discharged to the ground reference potential (when the first and second line are programmed to a logic low, subsequent to programming access lines to logic high, the access lines are discharged to a ground reference potential), to bias the first access line or the second access line, or both, to a potential different than the ground reference potential  (when first access line and the second access line are programmed a to a logic high, the potential is different than the ground reference potential).

Claim 27. The apparatus of claim 21, wherein the memory array comprises a three-dimensional memory array having a stair step structure at at least a portion of the 

Claim 28. An apparatus, comprising: a memory array comprising a stack of materials (stock taught in Jin Fig 5A) including a plurality of pairs of materials, pairs of materials including a conductive line formed over an insulation material (pairs of WL_PTs), the stack of materials having a stair step structure formed at at least one edge of the memory array (stair step structure taught in Fig 5A); and a controller coupled to the memory array (controller 1312 Jin Fig 29), the controller to cause: performance of a memory operation (performing a logic high write on WL_PTs Fig 5A); and a selected one of the conductive lines and a non-selected one of the conductive lines to have a substantially equal voltage after performance of the memory operation (the first access line and the second access line of the memory array to equalized subsequent to performance programming access lines to logic high)

Claim 29. The apparatus of claim 28, wherein the controller is to, prior to causing the selected one of the conductive lines and the non-selected one of the conductive lines to have a substantially equal voltage after performance of a memory operation (the first access line and the second access line of the memory array to equalized subsequent to performance programming access lines to logic high), cause: a first voltage to be applied to a selected one of the conductive lines; and a second voltage to be applied to a non-selected one of the conductive lines (when reading or writing prior to causing the selected one of the conductive lines and the non-selected one of the 

Claim 30. The apparatus of claim 28, further comprising a first interconnection coupled to the conductive line of a stair step and extending substantially perpendicular to a first surface of the stair step (WL_CTs are substantially perpendicular to a first surface of WL_PT in the stair step of Fig 5A); and a second interconnection coupled to the first interconnection extending substantially parallel to a bit line of the memory array (GLSL is a second interconnection coupled to the WL_CT extending substantially parallel to a bit line of the memory array).

Claim 31. The apparatus of claim 28, wherein a stair step of the stair step structure includes one of the pairs of materials (pairs of WL_PTs taught in Fig 5A).

Claim 32. The apparatus of claim 28, wherein the stack of materials has a first width in a first direction (width of stack in the X direction, along the left side of Fig 5A), and the stair step structure has a second width in a direction perpendicular to the first direction (width of stair step structure Y direction, along the right side of Fig 5A), the second width being less than the first width (the width of the stair step in the Y direction is less than the X width of the sack in the direction).



Claim 34. A system, comprising: a first memory array comprising a first plurality of vertical strings of series-coupled memory cells controlled by a first plurality of access lines (vertical strings of series-coupled memory cells controlled by a first plurality of access lines taught in Jin Fig 5A); a second memory array comprising a second plurality of vertical strings of series-coupled memory cells controlled by a second plurality of access lines (Vertical strings of series-coupled memory cells controlled by a first plurality of access lines taught in Jin Fig 5A. Plurality of arrays taught in Fig 1), wherein the first memory array and the second memory array are selectively coupled to a plurality of global control lines via selection transistors located beneath the first memory array or the second memory array, or both (GLSLs AND WLs via select trasistors located beneath CSLs of the memory arrays).

Claim 35. The system of claim 34, wherein: the first plurality of vertical strings of series-coupled memory cells are located between a bit line of the first memory array (a BL of Fig 5A) and a source line of the first memory array (LS_PT Fig 5A), and the second plurality of vertical strings (from the second array. Plurality of arrays taught in Fig 1.) of series-coupled memory cells are located between a bit line of the second memory array (a BL of Fig 5A) and a source line of the second memory array (LS_PT Fig 5A).

Claim 36. The system of claim 34, further comprising control circuitry coupled to the first memory array and the second memory array (controller 1312 Jin Fig 29), the control circuitry to control performance of a memory operation using the first memory array or the second memory array, or both (Plurality of arrays taught in Fig 1).

Claim 37. The system of claim 34, wherein the first memory array or the second memory array, or both, comprise a stack of materials including a plurality of pairs of materials (stack of materials taught in Fig 5A), pairs of materials including a conductive line formed over an insulation material (pairs of WL_PTs), the stack of materials having a stair step structure formed at at least one edge of the first memory array or the second memory array, or both (stair step structure formed at at least one edge of the first memory array or the second memory array taught in Jin Fig 5A).

Claim 38. The system of claim 15, further comprising: a plurality of equalizing transistors switchably coupled to the first memory array and the second memory array (transistors coupled to GSL Fig 5A); and a plurality of access lines coupled to the first memory array and the second memory array (GSLs), wherein the plurality of equalizing transistors are operable to equalize a potential between one or more access lines of the plurality of access lines (to equalize potential between one or more WL_PT) subsequent to performance of a memory operation involving the first memory array or the second memory array, or both (subsequent to performance programming access lines to logic high).

Claim 39. The system of claim 38, further comprising control circuitry coupled to the first memory array, the second memory array, and the plurality of access lines, (controller 1312 Jin Fig 29) wherein the control circuitry is to cause the one or more access lines of the plurality of access lines to be discharged to a ground reference potential subsequent to the one or more access lines being equalized (when the first and second line are programmed to a logic low, subsequent to programming access lines to logic high, the access lines are discharged to a ground reference potential subsequent to the one or more access lines being equalized).

 Claim 40. The system of claim 38, further comprising control circuitry coupled to the first memory array, the second memory array, and the plurality of access lines, (controller 1312 Jin Fig 29) wherein the control circuitry is to: cause a first access line of the one or more access lines to be biased to a first potential subsequent to the one or more access lines being equalized (the first access line is biased to a logic high subsequent to the access lines being equalized to performance programming access lines to logic high); and cause a second access line of the one or more access lines to be biased to a second potential subsequent to the one or more access lines being equalized (the second access line is biased to a logic high subsequent to the access lines being equalized to performance programming when programming a logic. First and second potentials are not limited to being different.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827